
	

113 S1453 IS: Pulmonary Hypertension Research and Diagnosis Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1453
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  establish an interagency coordinating committee on pulmonary hypertension to
		  develop recommendations to advance research, increase awareness and education,
		  and improve health and health care, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pulmonary Hypertension Research and
			 Diagnosis Act of 2013.
		2.FindingsThe Congress finds as follows:
			(1)Pulmonary
			 hypertension is a serious, debilitating, and often fatal progressive condition
			 where the blood pressure in the lungs rises to dangerously high levels. In
			 pulmonary hypertension patients, the walls of the arteries that take blood from
			 the right side of the heart to the lungs thicken and constrict. As a result,
			 the right side of the heart has to pump harder to move blood into the lungs,
			 causing it to enlarge and ultimately fail.
			(2)In advanced stages
			 of pulmonary hypertension, the patient is able to perform only minimal activity
			 and has symptoms even when resting, resulting in considerable disability. The
			 disease may worsen to the point where the patient is completely bedridden. In a
			 matter of months, many pulmonary hypertension patients have become so
			 functionally deteriorated that they have lost their jobs and are dependent on
			 family and disability benefits.
			(3)Despite the
			 importance of early diagnosis on prognosis, pulmonary hypertension is rarely
			 picked up in a routine medical exam. Even in its later stages, the signs of the
			 disease are frequently confused with more common conditions that affect the
			 heart and lungs. Due to the fact that the average length of time between the
			 onset of symptoms and an accurate diagnosis is presently 2.8 years, nearly
			 three out of four patients have advanced pulmonary hypertension by the time
			 they are accurately diagnosed.
			(4)While pulmonary
			 hypertension remains an incurable condition, progress in our scientific
			 understanding of the disease has led to the development and Food and Drug
			 Administration approval of nine innovative therapies indicated to treat
			 pulmonary hypertension.
			(5)Existing treatment
			 options can significantly extend life and improve quality of life for patients
			 with pulmonary hypertension. The effectiveness of pulmonary hypertension
			 treatment options is directly tied to how early in the progression of the
			 condition a patient can be accurately diagnosed and begin the correct regimen
			 of therapies. Improved early intervention will improve health outcomes for
			 pulmonary hypertension patients while reducing the necessity for more drastic
			 and costly treatment options, such as a lung or heart-lung transplant.
			3.Interagency
			 pulmonary hypertension coordinating committee
			(a)EstablishmentThe
			 Secretary of Health and Human Services (in this Act referred to as the
			 Secretary) shall establish a committee, to be known as the
			 Interagency Pulmonary Hypertension Coordinating Committee (in this
			 Act referred to as the Committee), to make recommendations on, and
			 coordinate, all efforts within the Department of Health and Human Services
			 concerning pulmonary hypertension.
			(b)ResponsibilitiesIn
			 carrying out its duties under this section, the Committee shall—
				(1)develop and
			 annually update a summary of pulmonary hypertension advances in medical
			 research and treatment development and improvement, early and accurate
			 diagnosis, appropriate and timely intervention, transplantation, and access to
			 care and therapies for patients;
				(2)monitor Federal
			 activities with respect to pulmonary hypertension;
				(3)make
			 recommendations to the Secretary regarding appropriate changes to such
			 activities, including recommendations with respect to the strategic plan
			 developed under paragraph (5);
				(4)make
			 recommendations to the Secretary regarding stakeholder participation in
			 decisions relating to pulmonary hypertension;
				(5)develop and
			 annually update a comprehensive strategic plan to cooperatively improve health
			 outcomes for pulmonary hypertension patients which includes—
					(A)recommendations to
			 improve professional education concerning accurate diagnosis and appropriate
			 intervention for health care providers;
					(B)recommendations to
			 improve the transplantation criteria and process concerning lung and heart-lung
			 transplants for pulmonary hypertension patients;
					(C)recommendations to
			 improve public awareness and recognition of pulmonary hypertension;
					(D)recommendations to
			 improve health care delivery and promote early and accurate diagnosis for
			 pulmonary hypertension patients; and
					(E)recommendations to
			 systematically advance the full spectrum of biomedical research, including
			 specific recommendations for basic, translational, clinical, and pediatric
			 research, and research training and career development; and
					(6)submit to the
			 Congress the strategic plan under paragraph (5) and any updates to such
			 plan.
				(c)Membership
				(1)In
			 generalThe Committee shall be composed of—
					(A)the Administrator
			 of the Health Resources and Services Administration;
					(B)the Director of
			 the Centers for Disease Control and Prevention and the directors of such
			 centers at the Centers for Disease Control and Prevention as the Secretary
			 determines appropriate;
					(C)the Director of
			 the National Institutes of Health and the directors of such institutes,
			 centers, and offices at the National Institutes of Health as the Secretary
			 determines appropriate;
					(D)the Director of
			 the Agency for Healthcare Research and Quality;
					(E)the Commissioner
			 of Food and Drugs and the directors of such centers and offices at the Food and
			 Drug Administration as the Secretary determines appropriate;
					(F)the heads of other
			 relevant agencies as the Secretary deems appropriate; and
					(G)the additional
			 members appointed under paragraph (2).
					(2)Additional
			 membersNot fewer than 6 members of the Committee or
			 1/3 of the total membership of the Committee, whichever is
			 greater, shall be composed of non-Federal public members to be appointed by the
			 Secretary, of which—
					(A)at least one such
			 member shall be an individual with a diagnosis of pulmonary
			 hypertension;
					(B)at least one such
			 member shall be the primary caregiver for an individual with a diagnosis of
			 pulmonary hypertension; and
					(C)at least one such
			 member shall be a representative of a leading research, advocacy, and support
			 organization primarily serving individuals with a diagnosis of pulmonary
			 hypertension.
					(d)Administrative
			 support; terms of service; other provisionsThe following
			 provisions shall apply with respect to the Committee:
				(1)The Committee
			 shall receive necessary and appropriate administrative support from the
			 Secretary.
				(2)Members of the
			 Committee appointed under subsection (c)(2) shall serve for a term of 4 years,
			 and may be appointed for one or more additional 4-year terms. Any member
			 appointed to fill a vacancy for an unexpired term shall be appointed for the
			 remainder of such term. A member may serve after the expiration of the member’s
			 term until a successor has taken office.
				(3)The Committee
			 shall meet at the call of the chairperson or upon the request of the Secretary.
			 The Committee shall meet not fewer than two times each year.
				(4)All meetings of
			 the Committee shall be public and shall include appropriate time periods for
			 questions and presentations by the public.
				(e)Subcommittees;
			 establishment and membershipIn carrying out its functions, the
			 Committee may establish subcommittees and convene workshops and conferences.
			 Such subcommittees shall be composed of Committee members and may hold such
			 meetings as are necessary to enable the subcommittees to carry out their
			 duties.
			4.Report to
			 Congress
			(a)In
			 generalNot later than one year after the date of enactment of
			 this Act, and biennially thereafter, the Secretary, in coordination with the
			 Committee, shall prepare and submit to the Committee on Health, Education,
			 Labor, and Pensions of the Senate and the Committee on Energy and Commerce
			 Committee of the House of Representatives a progress report on activities
			 related to improving health outcomes for pulmonary hypertension
			 patients.
			(b)ContentsThe
			 report submitted under subsection (a) shall contain—
				(1)information on the
			 incidence of pulmonary hypertension and trend data of such incidence since the
			 date of enactment of the Pulmonary Hypertension Research and Diagnosis Act of
			 2013;
				(2)information on the
			 average time between initial screening and accurate diagnosis as well as the
			 average stage of pulmonary hypertension when appropriate intervention begins
			 and up-to-date, related trend data;
				(3)information on the
			 effectiveness and outcomes of interventions for individuals diagnosed with
			 pulmonary hypertension, including—
					(A)mortality rate, as
			 well as the frequency of drastic treatment options like lung and heart-lung
			 transplants; and
					(B)up-to-date,
			 related trend data;
					(4)information on
			 breakthroughs in basic science as well as translational and clinical research
			 activities;
				(5)information on
			 activity to facilitate the development of innovative treatment options and
			 diagnostic tools; and
				(6)information on
			 services and supports provided to individuals with a diagnosis of pulmonary
			 hypertension.
				5.SunsetThis Act shall not apply after September 30,
			 2018, and the Interagency Pulmonary Hypertension Coordinating Committee shall
			 be terminated on such date.
		
